Citation Nr: 0637768	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-08  398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran has verified active duty service from January 
1943 to December 1945.  Thereafter, it appears that he served 
in the U.S. Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
Pursuant to an October 2006 motion and the Board's granting 
thereof in November 2006, this case has been advanced on the 
Board's docket under 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in February 2004 and again in 
May 2004, prior to the initial decision on the claim in June 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has therefore been met and to decide the 
appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the February 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for service medical records, other military records, VA 
medical records, and private records.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  In particular, the letter instructed the 
veteran to include reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, etc.  The veteran was also asked to provide the 
dates of treatment, findings, and diagnoses.  The RO 
requested the veteran's DD Form 214 or other separation 
papers for all periods of service.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  
Additionally, the May 2004 notice letter asked him to send 
any evidence in his possession that pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss.  In a letter dated in March 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection is not warranted.  

The Board notes that the record does not contain a medical 
examination report during the time period when the veteran 
separated from service in December 1945.  The record contains 
documents entitled Physical Examination dated in January 
1943, Medical History dated in August 1950, and Report of 
Medical Examination dated in August 1950.  The Board notes 
that the Detroit VARO made a request to obtain the veteran's 
service medical records from the NPRC in February 2004.  In a 
letter dated in May 2004, the NPRC responded stating that the 
veteran's service medical records had been mailed to the 
Detroit VARO in September 1965.  For whatever reason, it is 
apparent that the majority of the veteran's service medical 
records are not available, having been lost or otherwise 
destroyed.  The Board has kept this unfortunate situation in 
mind while addressing this claim, and realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  Cf. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

That said, the Board finds it significant, as will be 
discussed below, that hearing loss was not noted in the 
January 1943 entrance physical examination report or in the 
August 1950 service medical reports, a five year period after 
the veteran's separation from service.  The first medical 
evidence of hearing loss was found by a private medical 
facility in January 1992.  Even assuming there was a 
separation examination report, there is no evidence or claim 
by the veteran that it contains evidence of hearing loss.  In 
the circumstances of this case, additional efforts to assist 
the appellant in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The veteran also received a VA audiological evaluation in May 
2004.  The Board notes that the VA audiologist did not review 
the available service medical records prior to rendering his 
opinion in his report dated in June 2004.  The record 
reflects that the service medical records were not associated 
with the claims file until after VA received the 
audiologist's medical opinion.  However, as will be more 
fully discussed in the law and analysis section, the Board 
concludes that an additional VA examination is unnecessary to 
decide this claim.  Again, the service medical records do not 
show hearing loss at service entrance in January 1943 or in 
August 1950, five years after the veteran's date of 
separation from service.  The record also reveals no 
competent medical evidence establishing a nexus between the 
veteran's service and claimed hearing loss.  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran seeks service connection for bilateral hearing 
loss.  He contends in his January 2004 Application for 
Compensation that his hearing loss was a result of the noise 
from amphibious tank weaponry during combat service.  He 
stated that his hearing would go out and come back in an hour 
or two.  In a statement dated in February 2004, he noted that 
his hearing condition started with the noise from training at 
service entry.

The veteran's Honorable Discharge letter reflects that he was 
an armored amphibious crewman with the rank of sergeant.  The 
veteran has service indicative of combat, including noted 
participation in action against the enemy at Kwajalein Atoll, 
Marshall Islands (January to February 1944), Guam, Marianas 
Islands (July to August 1944), Okinawa, and Ryukyu Islands 
(April to June 1945).  

The available service medical records are absent for 
complaints, diagnoses, or treatment of a hearing disability.  
Both of the veteran's ears were listed as normal at service 
entrance in January 1943.  Further, on his entrance physical 
examination he received a hearing score of 15/15 for both 
ears.  On a report of medical examination in August 1950, his 
ears and ear drums were found to have no significant 
abnormalities.  He had whispered and spoken voice scores of 
15/15 for both ears.  Overall, no defects were noted at that 
time.  (The service medical records do not contain specific 
audiometric findings in graphical form.)

The veteran was found to have bilateral sensorineural hearing 
loss by a private medical facility in January 1992 and again 
by a different private medical facility in September 2003.  
Both records contain speech recognition threshold readings.  
However, it is unclear what type of speech audiometry testing 
was done in either record.  For VA purposes, the Maryland CNC 
Test must be used.  38 C.F.R. § 3.385.  

A May 2004 VAMC audiology evaluation report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
70
70
LEFT
55
55
60
60
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 74 percent in the left ear.

It was noted in a June 2004 VAMC audiology examination report 
under medical history that the veteran reported having 
bilateral hearing loss and tinnitus since his history of 
military noise exposure.  The veteran attributed his hearing 
difficulties and disturbances to the noise from numerous 
explosions he was exposed to during combat and from the noise 
of tank cannons.  He reported a history of recreational noise 
exposure including trap shooting without hearing protection a 
few times a year for ten years, hunting for twenty years, 
operating a motorcycle for one to two years, and operating 
drills and circular saws for home repair as needed.  

In the audiologist's summary opinion, he noted that the 
veteran's c-file was void of any service medical records.  
The evaluation showed a flat, bilateral sensorineural hearing 
loss.  In the audiologist's opinion, the configuration was 
not the typical configuration seen in noise-induced hearing 
losses.  The improved hearing sensitivity at 2000 hertz, 
bilaterally, suggested some other disease process.  In 
conclusion, the audiologist found insufficient evidence to 
establish a nexus between the veteran's bilateral hearing 
loss and his military service including noise exposure during 
that service.  

In October 2004, the private audiologist who conducted the 
veteran's September 2003 hearing examination wrote a letter 
summarizing her findings.  In relevant part, the audiologist 
summarized that:

Results of that [September 2003] evaluation 
revealed a moderately severe, flat hearing loss 
bilaterally.  Based on previous evaluations, the 
hearing loss is sensorineural in nature.  
From the results of [the veteran's] audiologic 
evaluations, exact cause of the hearing loss cannot 
be determined.  Based on the original case history, 
noise exposure as a potential cause cannot be ruled 
out as a contributing factor for [the veteran's] 
hearing loss, although the configuration of his 
hearing loss does not fit the conventional pattern 
of hearing loss from noise exposure.  It is also as 
likely that another disease process contributed to 
the hearing loss in addition to the history of 
noise exposure.

Additionally, the veteran, his wife, and daughter submitted 
statements (January, February, December 2004) contending that 
the veteran's hearing loss resulted from his military 
service.  In his March 2005 Form 9, the veteran states that 
his hearing has not been the same since his tank was hit by 
incoming rounds in July 1944.  He reports additional combat 
related noise exposure during the campaign in the Pacific 
Theater.  The veteran's representative contends in an 
Informal Hearing Presentation dated in October 2006 that the 
veteran's bilateral hearing loss was caused by the same 
military noise exposure that resulted in a service connection 
for tinnitus.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board finds that the veteran has bilateral hearing loss.  
Both the veteran's audiometric and speech recognition scores 
from a May 2004 VAMC audiological evaluation report meet VA's 
criteria for a hearing disability.  38 C.F.R. § 3.385.  This 
report indicates that the veteran has bilateral auditory 
threshold readings of 40 decibels or greater in all of the 
applicable frequencies.  The veteran had auditory thresholds 
of 26 decibels or greater in both ears in all applicable 
frequencies.  Additionally, his speech recognition scores of 
76 percent and 74 percent establish a hearing loss 
disability.  38 C.F.R. § 3.385.

The Board finds that the veteran was exposed to acoustic 
trauma as a result of combat service during his active duty 
period.  The veteran's honorable discharge letter shows that 
he has service indicative of combat, including noted 
participation in action against the enemy at Kwajalein Atoll, 
Marshall Islands (January to February 1944), Guam, Marianas 
Islands (July to August 1944), Okinawa, and Ryukyu Islands 
(April to June 1945).  

Although the evidence in this case shows an injury in service 
(i.e. acoustic trauma) and the presence of a current 
disability (i.e. bilateral hearing loss), such evidence, 
alone, is insufficient to establish service connection.  
There must be competent evidence establishing an etiological 
relationship between the injury in service and the current 
disability.  After considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss.  

First of all, the veteran's service medical records are 
negative for any complaints, diagnosis, or treatment for 
hearing loss.  In fact, the veteran's August 1950 medical 
examination report found normal hearing acuity, and his ears 
and ear drums had no significant abnormalities.  He did not 
seek treatment for bilateral hearing loss for many decades 
(47 years) following his separation from service.  Therefore, 
the Board finds that bilateral hearing loss did not manifest 
during his period of service or within one year thereafter.

With regard to the decades long evidentiary gap in this case 
between active service and the earliest medical evidence of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
It was not until January 1992, 47 years after the veteran 
left service, that the veteran first received a diagnosis of 
bilateral hearing loss.  Thus, the lack of any objective 
medical evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of bilateral hearing 
loss is itself evidence which tends to show that bilateral 
hearing loss did not have its onset in service or for many 
years thereafter.

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  According to the June 2004 VA 
examination report, the veteran gave a history of 
recreational noise exposure from trap shooting without ear 
protection for ten years, hunting for twenty years, operating 
a motorcycle for one or two years, and operating saws and 
drills for home repair as needed.  The audiologist noted that 
the veteran's hearing loss configuration was not the typical 
configuration seen in noise-induced hearing losses.  In fact, 
the findings suggested some other disease process.  

As previously noted, the VA audiologist did not review the 
veteran's service medical records before writing his opinion 
in June 2004.  As previously discussed, however, the Board 
finds that it is not necessary to order another VA 
examination.  VA regulations provide that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, (C) is 
not met:  The service medical records associated with the 
veteran's file after the June 2004 examination was conducted 
do not show hearing loss in service, or in August 1950, five 
years after the veteran's date of separation from service.  

In the examination report dated in June 2004, the VAMC 
audiologist found insufficient evidence to establish a nexus 
between the veteran's hearing loss and military service.  
Although the veteran was exposed to acoustic trauma during 
service, no competent evidence has been submitted to indicate 
that his current hearing loss is associated with that noise 
exposure in service.  In fact, there is medical evidence 
against acoustic trauma as the cause of the hearing loss.  As 
previously noted, the VA audiologist found that the veteran's 
hearing loss configuration did not fit the typical 
configuration seen in noise induced hearing loss but instead 
suggested some other disease process.  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).

Additionally, an audiologist from a private clinic who last 
saw the veteran in September 2003 noted in a letter dated in 
October 2004 that the exact cause of his hearing loss could 
not be determined.  She concluded that based on the original 
case history, noise exposure as a potential cause cannot be 
ruled out as a contributing factor for his hearing loss, 
although the configuration of his hearing loss does not fit 
the conventional pattern of hearing loss from noise exposure.  
She found it also likely that another disease process 
contributed to the hearing loss in addition to the history of 
noise exposure.  

The Board observes that both audiologists concluded that the 
configuration of the veteran's hearing loss does not fit the 
conventional pattern of hearing loss from noise exposure.  
Additionally, both audiologists found that his hearing loss 
pattern indicated that some other disease process might be 
responsible.  While the audiologist at the private clinic 
concluded that noise exposure as a potential cause of the 
veteran's hearing loss could not be ruled out as a 
contributing factor, the Board finds it significant that the 
audiologist did not reference military noise exposure 
specifically.  The veteran reported a history of post service 
recreational noise exposure in addition to military service 
noise exposure.  Nor did the audiologist make a finding about 
a nexus between the veteran's hearing loss and military 
service.  

The Board notes that the record contains letters from the 
veteran, his wife, and his daughter attesting to his hearing 
loss as a result of military service.  The Board acknowledges 
that the veteran suffered acoustic trauma while on active 
duty.  However, there is no medical evidence linking acoustic 
trauma to his current hearing disability. The veteran and his 
family, as lay people, are not qualified to render medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, these 
statements do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In conclusion, while the medical evidence in this case 
reflects the presence of a hearing loss disability first 
documented in 1992 and acoustic trauma incurred during 
service, the competent medical evidence does not reveal a 
nexus to an injury (acoustic trauma) or disease occurring in 
service.  The available service medical records are absent 
for any indications of hearing loss.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that his hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from service.  Absent such a nexus, 
service connection for hearing loss may not be granted.  38 
C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


